Citation Nr: 1208306	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for service-connected mechanical low back pain, evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected tension headaches, evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for service-connected left knee patellofemoral pain disorder with synovitis, evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected right knee patellofemoral pain disorder with synovitis, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from May 1997 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

On December 1, 2010, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran indicated that he had been diagnosed with depression as a result of his physical disabilities.  A claim of service connection for depression has not been addressed by the RO.  That issue is therefore referred to the agency of original jurisdiction (AOJ) for action.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The last VA compensation examinations concerning the Veteran's service-connected knee, back, and headache disabilities were conducted in June and September 2010.  In January 2012, the Veteran filed a motion to advance his case on the docket due to financial hardship.  Within his motion, the Veteran stated that since his December 2010 Board hearing, his condition had worsened greatly, causing him to miss a significant amount of work, which had resulted in a reduction of income such that he was barely able to make enough money to meet his financial obligations.  The Veteran further stated that he was unsure how long he would be able to maintain working on account of his physical disabilities, indicating that he was in constant pain due to his back disability, experienced frequent falls as a result of his back and knee disabilities, and had chronic debilitating migraine headaches.  

In light of the Veteran's report that his service-connected disabilities have increased in severity since his last VA examinations, the Board finds that a remand of the Veteran's claims for higher ratings is necessary for the Veteran to be scheduled for further VA examinations to determine the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2011).

Repetitive range of motion testing conducted as part of the September 2010 VA examination revealed left knee flexion to 90 degrees, 60 degrees, and 80 degrees, with pain throughout the range of motion; right flexion was recorded to be to 90 degrees, 50 degrees, and 70 degrees, with pain throughout the range of motion.  Extension was to zero degrees for the right and left knee, with pain on both sides "at the end range."  The examiner indicated that "for rating purposes, the range of motion testing is unreliable, as they were markedly different with each repetition."  The examiner found that the Veteran's subjective complaints of pain were outweighed by objective findings made on reports of knee x-rays and magnetic resonance imaging (MRI).

A review of the September 2010 examination report reveals that the x-ray and MRI findings relied upon by the examiner were from 2008.  The Board finds that the examiner's reliance on evidence that is two years old to discount the Veteran's subjective complaints of his current knee pain calls into question the adequacy of the opinion.  Further, given the examiner's express statement that the range-of-motion findings were unreliable and the examiner's failure to indicate at what specific point the Veteran experienced pain on extension, the Board finds the September 2010 examination report to be inadequate for evaluation purposes, at least as it pertains to the current severity of the Veteran's knee disabilities.  

Accordingly, as part of the examination to be afforded on remand to assess the severity of the Veteran's left and right knee disabilities, all necessary testing, to include x-rays, should be conducted and the examiner should be asked to explicitly report whether and at what point during the range of motion for flexion and extension the Veteran experienced any limitation that was specifically attributable to pain.  See Mitchell, supra.  

Lastly, the Board notes that in his January 2012 motion, the Veteran indicated that his service-connected disabilities have required him to miss a significant amount of work, resulting in a reduction of overall pay.  He also stated that he was unsure of how much longer he would be able to maintain employment.  These statements raise a question as whether the Veteran may be entitled to a total disability rating based upon individual unemployability (TDIU).  In this regard, the Board notes that TDIU was specifically denied by the RO in February 2009.  However, because the issue of entitlement to TDIU is "not a separate claim for benefits," but is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the question remains part of the claims on appeal.

As a threshold matter, when the service-connected disability rating is less than 100 percent, the assignment of TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  "Substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

Given the Veteran's statements, as part of the examination(s) to be afforded on remand, the examiner should specifically assess the Veteran's employability based on consideration of all his service-connected disabilities and his educational and occupational history and experience.  In doing so, the examiner(s) should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether more than marginal employment would be feasible.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to the Veteran's claims for increased evaluations of his service-connected back, bilateral knee, and headache disabilities.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development requested in paragraph 1 above has been completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected mechanical low back pain.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also determine whether degenerative disc disease (intervertebral disc syndrome) has resulted from the service-connected disorder.  

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his mechanical low back pain, bilateral patellofemoral pain disorder, and tension headaches, the Veteran is service connected for gastroesphogeal reflux disease, exercise induced reactive airway disease, and amputation of the first, second, third toes of the right foot with callus formation.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claims for higher evaluations of his service-connected right and left knee disabilities.  (This examination may be combined with the examination of the spine if the AOJ finds an examiner with ability to address both disabilities.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected left and right knee disabilities, and provide a complete assessment of the severity of that disability.  All appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left and right knee disabilities and include range-of-motion findings.  It should be specifically noted whether the Veteran has lateral instability or subluxation, and the degree of such a problem.

The examiner should state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

(If this examination is not combined with another examination, the examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.)  

4.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation of his service-connected headache disability.  (This examination may be combined with the examination of the spine and/or the knees if the AOJ finds an examiner with ability to address all disabilities.)  

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected headaches.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The examiner should determine, through review of records and examination of the Veteran, to include consideration of his lay statements, how often the Veteran has characteristic prostrating attacks.  The frequency of non-prostrating headaches should also be documented.  The examiner should provide reasoning for distinguishing between prostrating and non-prostrating headaches.  The examiner should also comment on whether the Veteran's prostrating headaches are productive of severe economic inadapatability. 

(If this examination is not combined with another examination, the examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.)  

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to higher ratings for the Veteran's service-connected back, left and right knee, and headache disabilities.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's increased rating claims.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU claim if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

